IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                 :
State Ethics Commission,                     :
                        Petitioner           :
                                             :
                   v.                        :
                                             :
Elvera Honore,                               :   No. 4 M.D. 2015
                           Respondent        :   Heard: November 2, 2016


BEFORE:     HONORABLE ANNE E. COVEY, Judge




OPINION BY
JUDGE COVEY                                      FILED: November 3, 2016

            Before this Court is the Commonwealth of Pennsylvania State Ethics
Commission’s (Commission) Motion for Adjudication of Civil Contempt (Motion)
against Elvera Honore (Honore). Honore did not file an answer or other responsive
pleading.
            Honore, a Department of Human Services, Income Maintenance
Caseworker, is a public employee required to file a Statement of Financial Interests
(SFI) by May 1, 2013 pursuant to Sections 1104 and 1105 of the Public Official and
Employee Ethics Act (Ethics Act),1 65 Pa.C.S. §§ 1104, 1105. Honore did not file

      1
            The original Ethics Act, Act of October 4, 1978, P.L. 883, 65 P.S. §§
            401–413, was reenacted in 1989. The 1989 act was then repealed and
            replaced by the current act enacted in 1998. A financial interest
            statement must be filed on a form prescribed by the Commission.
            Section 1105(a) of the Ethics Act, 65 Pa.C.S. § 1105(a). Any person
            who fails to file a financial interest statement commits a misdemeanor
            and, upon conviction, is sentenced to pay a fine up to $1000 or to
            serve imprisonment for up to one year, or both. Section 1109(b) of
            the Ethics Act, 65 Pa.C.S. § 1109(b). In addition, the Commission
            may assess a civil penalty of not more than $25 a day, up to a total of
her SFI by May 1, 2013. By September 23, 2013 letter, the Commission notified
Honore that she could avoid civil penalties for failing to file the SFI, if she filed it
within 20 days.2 By November 4, 2013 letter, the Commission again notified Honore
that she could avoid civil penalties by filing her SFI within 20 days. Due to her
continued failure to comply with the Commission’s notices, on October 6, 2014, the
Commission issued a final adjudication ordering Honore to file her 2012 SFI and pay
a $250.00 civil penalty by the 30th day after the mailing date of the order. The final
adjudication was mailed to Honore’s known address and warned that her “[f]ailure to
comply with . . . [the o]rder will result in the initiation of an appropriate enforcement
action.”   Commission Pet. to Enforce Ex. A.            Honore did not appeal from the
Commission’s order, nor did she timely respond on or before November 5, 2014.
              On January 5, 2015, the Commission filed a petition for enforcement of
its administrative order with this Court. By January 8, 2015 order, this Court directed
the Commission to serve the order upon Honore and Honore to answer the petition by
January 23, 2015, and scheduled a hearing for January 28, 2015.                   Due to the
Commission’s difficulties effectuating personal service on Honore of the enforcement
petition and this Court’s order, the Commission requested a general continuance of
the hearing, which this Court granted on January 26, 2015.
              On April 23, 2015, the Commission filed a praecipe with this Court to
schedule the previously-continued enforcement hearing, reflecting that the sheriff was
able to serve the enforcement petition upon an adult at Honore’s known address on
March 3, 2015. Accordingly, on April 27, 2015, this Court ordered the Commission
to serve the order upon Honore and ordered Honore to answer the enforcement
___________________________________________________
              $250, for the time that the statement remains delinquent. Section
              1109(f) of the Ethics Act; 51 Pa.Code § 19.3(e).
Quaglia v. State Ethics Comm’n, 986 A.2d 974, 976 n.3 (Pa. Cmwlth. 2010).
       2
         This notice and all others thereafter, were mailed to Honore’s only known address and
were not returned.
                                              2
petition by May 21, 2015, and scheduled the enforcement hearing for May 28, 2015.
According to a proof of service filed with this Court on April 30, 2015, the
Commission served Honore with the Court’s April 27, 2015 order by first class mail.
              On May 28, 2015, this Court granted the Commission’s enforcement
petition, stating:

              NOW, this 28th day of May, 2015, following a hearing on
              [the Commission’s] Petition for Enforcement of a Final
              Administrative Order . . . , the Court being satisfied that
              [Honore] has been duly served with the petition and notice
              of the hearing despite her failure to appear at the hearing
              and satisfied that [the Commission] has established its right
              to the requested relief, it is hereby ordered that:
                     1. Judg[]ment in the amount of $250.00 plus court
                     costs and service of process fees in the amount of
                     $231.50, for a total judg[]ment amount of $481.50,
                     is hereby entered against [Honore] and in favor of
                     the [Commission].
                     2. [Honore] shall complete and file her [SFI] for the
                     2012 calendar year directly with the [Commission]
                     within and no later than 30 days from the date of
                     this Order.
                     3. [Honore] shall forward to [the Commission]
                     within and no later than thirty (30) days from the
                     date of this Order, payment by cash, check, or
                     money order, in the amount of $250.00, payable to
                     the Commonwealth of Pennsylvania, plus court
                     costs and service of process fees in the amount of
                     $231.50, payable to the [Commission], for a total
                     amount of $481.50.
                     4. In the event [Honore] fails to comply with this
                     Order, [the Commission] may return to this Court
                     and petition the Court to order [Honore] to appear
                     and show cause why she may not be adjudged in
                     civil contempt.
                     5. [The Commission] shall serve this Order upon
                     [Honore] and file a Proof of Service with this Court.

                                              3
May 28, 2015 Order. According to a proof of service filed with this Court on June 3,
2015, the Commission served Honore with the Court’s May 28, 2015 order by first
class mail. Shortly thereafter, Honore submitted her 2012 SFI to the Commission,3
but failed to pay the assessed penalties, fees and costs.
               On September 26, 2016, the Commission filed the Motion requesting
this Court to issue an order to show cause requiring Honore to appear, answer and
show cause why she should not be held in civil contempt for violating the Court’s
May 28, 2015 order, and an order holding Honore in civil contempt and confining her
until such time as she complies with her financial obligations. The Motion notified
Honore to respond within 20 days of the Motion, or such other date as this Court shall
impose.
               On September 28, 2016, this Court ordered the Commission to serve the
order upon Honore and ordered Honore to answer the Motion by October 26, 2016,
and scheduled a hearing on the Motion for November 2, 2016. According to a proof
of service filed with this Court on September 30, 2016, the Commission served
Honore with the Court’s September 28, 2016 order by first class mail. Honore did
not file an answer to the Motion, she did not attend the November 2, 2016 hearing,
and she has not paid the penalties, fees and costs. At the November 2, 2016 hearing,
the   Commission’s          Assistant    Counsel        Jeffery   Frankenburger   (Attorney
Frankenburger) advised the Court that Honore had telephoned him on October 3,
2016 and, after being informed that the Commission could not remove the monies she
owed from her Commonwealth paycheck, stated that she did not intend to pay the
penalties, fees and costs. Attorney Frankenburger further informed the Court that,
during his telephone conversation with Honore, he reminded her of this Court’s
scheduled November 2, 2016 hearing which she had been ordered to attend.


      3
          Honore’s 2012 SFI was dated April 27, 2015.
                                                4
             The Commission has the burden of proving an Ethics Act violation.
Kistler v. State Ethics Comm’n, 958 A.2d 1092 (Pa. Cmwlth. 2008), aff’d, 22 A.3d
223 (Pa. 2011). This Court has declared that income maintenance caseworkers, like
Honore, are public employees subject to the Ethics Act’s SFI filing requirements.
Quaglia v. State Ethics Comm’n, 986 A.2d 974 (Pa. Cmwlth. 2010). Section 1104 of
the Ethics Act states, in pertinent part:

             (a) Public official or public employee.--Each public
             official of the Commonwealth shall file a statement of
             financial interests for the preceding calendar year with the
             commission no later than May 1 of each year that he holds
             such a position and of the year after he leaves such a
             position. Each public employee and public official of the
             Commonwealth shall file a statement of financial
             interests for the preceding calendar year with the
             department, agency, body or bureau in which he is
             employed or to which he is appointed or elected no later
             than May 1 of each year that he holds such a position
             and of the year after he leaves such a position. Any other
             public employee or public official shall file a statement of
             financial interests with the governing authority of the
             political subdivision by which he is employed or within
             which he is appointed or elected no later than May 1 of each
             year that he holds such a position and of the year after he
             leaves such a position. . . .
             ....
             (d) Failure to file required statement.--No public official
             shall be allowed to take the oath of office or enter or
             continue upon his duties, nor shall he receive compensation
             from public funds, unless he has filed a statement of
             financial interests as required by this chapter.
             (e) Public inspection and copying.--All statements of
             financial interests filed pursuant to the provisions of this
             chapter shall be made available for public inspection and
             copying during regular office hours, and copying facilities
             shall be made available at a charge not to exceed actual
             cost.


                                            5
65 Pa.C.S. § 1104 (text emphasis added). Accordingly, under the Ethics Act, Honore
was required to file her 2012 SFI by May 1, 2013.
                 Section 1107(5) of the Ethics Act mandates, in relevant part:

                 If, upon inspection, it is determined that a reporting person
                 has failed to file a statement of financial interests . . . , then
                 the [C]ommission shall in writing notify the person. Such
                 notice shall state in detail the deficiency and the penalties
                 for failure to file or for filing a deficient statement of
                 financial interests.

65 Pa.C.S. § 1107(5). Here, the Commission twice notified Honore of her violation
of state law, afforded her the opportunity to submit her SFI without civil penalty, and
warned that continued failure to comply with the Ethics Act would result in further
penalties. The notices were sent to her only known address and were not returned.
                 Due to Honore’s refusal to timely comply with the initial notices, the
Commission was authorized to and did issue an order adjudicating Honore in
violation of Section 1104(a) of the Ethics Act and imposed penalties as permitted by
Section 1109(f) of the Ethics Act.4 Because of Honore’s failure to timely comply
with the Commission’s order, the Commission sought enforcement, as authorized by



       4
           Section 1109(f) of the Ethics Act provides:
                 In addition to any other civil remedy or criminal penalty provided for
                 in this chapter, the commission may, after notice has been served in
                 accordance with [S]ection 1107(5) [of the Ethics Act] (relating to
                 powers and duties of [C]ommission) and upon a majority vote of its
                 members, levy a civil penalty upon any person subject to this chapter
                 who fails to file a statement of financial interests in a timely manner
                 or who files a deficient statement of financial interests, at a rate of not
                 more than $25 for each day such statement remains delinquent or
                 deficient. The maximum penalty payable under this paragraph is
                 $250.
65 Pa.C.S. § 1109(f).


                                                     6
Section 1107(13) of the Ethics Act, 65 Pa.C.S. § 1107(13).5 After this Court’s order
was served upon an adult at Honore’s known address, Honore still failed to appear at
the May 28, 2015 hearing, and has only partially complied with this Court’s May 28,
2015 enforcement order.

              The law is well-established that ‘[c]ourts possess an
              inherent power to enforce their orders by way of the power
              of contempt.’ Dep’t of Envtl. Prot. v. Cromwell Twp.,
              Huntingdon Cnty., . . . 32 A.3d 639, 653 ([Pa.] 2011)
              (Cromwell [Twp.]) (quoting Commonwealth v. Bowden, . . .
              838 A.2d 740, 760 ([Pa.] 2003)). ‘Courts have broad
              discretion in fashioning and administering a remedy for
              civil contempt.’ Mulligan v. Piczon, 739 A.2d 605, 611
              (Pa. Cmwlth. 1999), aff’d, . . . 779 A.2d 1143 ([Pa.] 2001).
              ‘The purpose of civil contempt is to compel performance of
              lawful orders[.]’ Gunther v. Bolus, 853 A.2d 1014, 1018
              (Pa. Super. 2004) (quoting Cecil Twp. v. Klements, 821
              A.2d 670, 675 (Pa. Cmwlth. 2003)). Because [this Court’s
              May 28, 2015] order was intended to coerce [Honore] to
              comply with the [Commission’s October 6, 2014] order to
              produce [Honore’s SFI and pay penalties], it is a civil
              contempt order. ‘Pennsylvania courts . . . have stated that
              in civil contempt proceedings, the burden is generally on
              the complaining party to prove noncompliance with the
              court order by a preponderance of the evidence.’ Schnabel
              Assocs., Inc. v. Bldg. & Constr. Trades Council of Phila. &
              Vicinity, AFL-CIO, . . . 487 A.2d 1327, 1336-37 ([Pa.
              Super.] 1985). However, mere noncompliance with a court
              order is insufficient to prove civil contempt. Bold v. Bold, .
              . . 939 A.2d 892 ([Pa. Super.] 2007).
                  To sustain a finding of civil contempt, the
                  complainant must prove certain distinct elements:
                  (1) that the contemnor had notice of the specific
                  order or decree which he is alleged to have
                  disobeyed;[FN]10 (2) that the act constituting the
                  contemnor’s violation was volitional; and (3) that
                  the contemnor acted with wrongful intent.
       5
        Section 1107(13) of the Ethics Act provides, in pertinent part: “The [C]ommission or the
Office of Attorney General shall have standing to apply to the Commonwealth Court to seek
enforcement of an order requiring such restitution.” 65 Pa.C.S. § 1107(13).
                                               7
            Epstein v. Saul Ewing, LLP, 7 A.3d 303, 318 (Pa. Super.
            2010) (emphasis added) (quoting Lachat v. Hinchcliffe, 769
            A.2d 481, 489 (Pa. Super. 2001)).
                [FN]10
                     [I]n order for a trial court to hold a party
                in contempt, a five-step process must first be
                completed. . . . That process includes: [(]1) a
                rule to show cause . . . ; [(]2) an answer and
                hearing; [(]3) a rule absolute; [(]4) a hearing
                on the contempt citation; and [(]5) an
                adjudication of contempt.
                Cleary v. Dep’t of Transp., 919 A.2d 368, 372 (Pa.
                Cmwlth. 2007). ‘Fulfillment of all five factors is
                not mandated, however. ‘[W]hen the contempt
                proceedings are predicated on a violation of a
                court order that followed a full hearing, due
                process requires no more than notice of the
                violations alleged and an opportunity for
                explanation and defense.’’ Wood v. Geisenhemer-
                Shaulis, 827 A.2d 1204, 1208 (Pa. Super. 2003)
                (quoting Diamond v. Diamond, 792 A.2d 597, 601
                (Pa. Super. 2002)); see also Schnabel Assocs., Inc.

W. Pittston Borough v. LIW Invs., Inc., 119 A.3d 415, 421 (Pa. Cmwlth. 2015)
(emphasis added).
            In the instant case, because this proceeding is “predicated on a violation
of a court order that followed a full hearing[]” on May 28, 2015, “due process
requires no more than notice of the violation alleged and an opportunity for
explanation and defense.” Id. at 421.
            With respect to the notice requirement, Pennsylvania Rule of Civil
Procedure No. 440 provides, in relevant part:
             [(a)](2)(i) If there is no attorney of record, service shall be
            made by handing a copy to the party or by mailing a copy
            to or leaving a copy for the party at the address endorsed on
            an appearance or prior pleading or the residence or place of
            business of the party . . . .



                                           8
            (ii) If such service cannot be made, service shall be made
            by leaving a copy at or mailing a copy to the last known
            address of the party to be served.
            Note: This rule applies to the service upon a party of all
            legal papers other than original process and includes, but is
            not limited to, all other pleadings as well as motions,
            petitions, answers thereto, rules, notices, interrogatories and
            answers thereto.
            ....
            (b) Service by mail of legal papers other than original
            process is complete upon mailing.
            (c) If service of legal papers other than original process is to
            be made by the sheriff, he shall notify by ordinary mail the
            party requesting service to be made that service has or has
            not been made upon a named party or person.

Pa.R.C.P. No. 440 (emphasis added).
            It is clear based on this record that the Commission met the notice
requirement by serving its September 23, 2013 notice, its November 4, 2013 notice
and its October 6, 2014 final adjudication at Honore’s known place of residence. The
notices were not returned. On March 3, 2015, the Dauphin County sheriff served the
enforcement petition “upon [Honore] by personally handing [it] to ERIE YOUNG . . .
. ADULT PERSON IN CHARGE WHO ACCEPTED FOR [HONORE] AT TIME
OF SERVICE,” and “making known to him/her the contents thereof.” Sheriff’s
Return March 3, 2015.        Accordingly, Honore was on notice to answer the
enforcement petition and to appear at the May 28, 2015 hearing, yet she did neither.
Thereafter, a copy of this Court’s May 28, 2015 order was served upon Honore at the
same address. Although Honore submitted her 2012 SFI to the Commission, her
payment of the assessed penalties, fees and costs remain outstanding. A copy of this
Court’s September 28, 2016 order requiring Honore to answer the Commission’s
Motion by October 26, 2016 and to appear at the November 2, 2016 hearing were


                                           9
also served upon Honore. Rather than attend the hearing and/or pay the penalties,
fees and costs, Honore declared her intent to further violate this Court’s orders.
             Accordingly, the Commission’s Motion is granted, and Honore is
adjudicated in contempt of this Court’s May 28, 2015 order, insofar as the penalties,
fees and costs have not been paid.


                                       ___________________________
                                       ANNE E. COVEY, Judge




                                           10
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
State Ethics Commission,                 :
                        Petitioner       :
                                         :
                   v.                    :
                                         :
Elvera Honore,                           :   No. 4 M.D. 2015
                         Respondent      :

                                      ORDER

            AND NOW, this 3rd day of November, 2016, upon hearing on the
Commonwealth of Pennsylvania State Ethics Commission’s (Commission) Motion
for Adjudication of Civil Contempt (Motion), after notice to Elvera Honore (Honore)
and an opportunity to be heard on the issue of contempt but having failed to appear or
pay the penalties, fees and costs, the Commission’s Motion is GRANTED and
Honore is adjudicated IN CONTEMPT of this Court’s May 28, 2015 order.
            Honore is directed to appear before the Court on December 28, 2016, at
10:00 a.m., Courtroom 3001, Pennsylvania Judicial Center, 601 Commonwealth
Avenue, Harrisburg, Pennsylvania, for imposition of sentence, unless the contempt is
purged by Honore making payment of $481.50 by cash, check or money order to the
Commission within 30 days of the date of this Order. If Honore fails to purge herself
of the contempt or to appear before the Court, the Court may issue a bench warrant
for Honore’s arrest. If Honore purges herself of the contempt, the Commission shall
certify to the Court within seven (7) days that Honore has so complied.
            The Commission shall obtain the services of a court stenographer
for the December 28, 2016 hearing. The Commission shall also file a proof of
service of this Order upon Honore.

                                      ___________________________
                                      ANNE E. COVEY, Judge